DETAILED ACTION
This action is in response to TD filed on 3/5/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/11/2020, 12/23/2020 & 2/10/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 3/5/2021 has been reviewed and is accepted.  
REASONS FOR ALLOWANCE
Claims 21-40 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20170318065 A1, Abstract- A method for reducing bandwidth needed for streaming media content. The method includes identifying, by the streaming media server, a subset of a plurality of media content items having a portion of media data in common and extracting, by the streaming media server, the common portion from a first media content item of the subset; generating, by the streaming media server, a common media package comprising the extracted common portion, providing, by the streaming media server to a client media device, the common media package, and receiving, by the streaming media server from the client media device, a request for an item of content. The method also includes selecting an item of content from the subset; and transmitting, by the streaming media server to the client media device, an identification of the common media package and an identification of a chunk of the selected item of content subsequent to the common portion.
ii. US 9665251 B2, Abstract- Mechanisms for presenting content items and performing actions with respect to content items are disclosed. A content sharing platform receives a first content item from a first user of a user device and identifies a set of actions performed by the first user on the first user device. Each action from the set of actions is associated with a corresponding additional content item from set of additional content items and each additional content item from the set of additional content items is associated with a corresponding portion of the first content item. The content sharing platform provides data indicative of the set of content items to a second user device of a second user. The content sharing platform causes one or more actions from the set of actions to be performed in a GUI on the second user device.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446